Exhibit 10.4

 

EXECUTION VERSION

 

PRIVATE PLACEMENT CLASS A ORDINARY SHARES PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT CLASS A ORDINARY SHARES PURCHASE AGREEMENT, dated as of
October 19, 2020 (as it may from time to time be amended, this “Agreement”), is
entered into by and between Helix Acquisition Corp., a Cayman Islands exempted
company (the “Company”), and Helix Holdings LLC, a Cayman Islands limited
liability company (the “Purchaser”).

 

WHEREAS, the Company intends to consummate an initial public offering (the
“Public Offering”) of shares of the Company’s Class A Ordinary Shares, par value
$0.0001 per share (the “Shares”). The Purchaser has agreed to purchase an
aggregate of 400,000 Shares (or 430,000 in the aggregate if the over-allotment
option in connection with the Public Offering is exercised in full) (the
“Private Placement Shares”).

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Shares.

 

A. Authorization of the Private Placement Shares. The Company has duly
authorized the issuance and sale of the Private Placement Shares to the
Purchaser.

 

B. Purchase and Sale of the Private Placement Shares.

 

(i) On the date of the consummation of the Public Offering or on such earlier
time and date as may be mutually agreed by the Purchaser and the Company (the
“Initial Closing Date”), the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, an aggregate of 400,000 Private
Placement Shares at a price of $10.00 per share for an aggregate purchase price
of $4,000,000 (the “Purchase Price”), which shall be paid by wire transfer of
immediately available funds to the Company at least one business day prior to
the Initial Closing Date in accordance with the Company’s wiring instructions.
On the Initial Closing Date, upon the payment by the Purchaser of the Purchase
Price, the Company, at its option, shall deliver a certificate evidencing the
Private Placement Shares purchased by the Purchaser on such date duly registered
in the Purchaser’s name to the Purchaser, or effect such delivery in book-entry
form.

 

(ii) On the date of the consummation of the closing of the over-allotment option
in connection with the Public Offering or on such earlier time and date as may
be mutually agreed by the Purchaser and the Company (each such date, an
“Over-allotment Closing Date”, and each Over-allotment Closing Date (if any) and
the Initial Closing Date being sometimes referred to herein as a “Closing
Date”), the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, up to an aggregate of 30,000 additional Private
Placement Shares at a price of $10.00 per share for an aggregate purchase price
of up to $300,000 (if the over-allotment option in connection with the Public
Offering is exercised in full) (the “Over-allotment Purchase Price”). The
Purchaser shall pay the Over-allotment Purchase Price by wire transfer of
immediately available funds to the Company at least one business day prior to
the Over-Allotment Closing Date in accordance with the Company’s wiring
instructions. On the Over-allotment Closing Date, upon the payment by the
Purchaser of the Over-allotment Purchase Price, the Company shall, at its
option, deliver a certificate evidencing the Private Placement Shares purchased
by the Purchaser on such date duly registered in the Purchaser’s name to the
Purchaser, or effect such delivery in book-entry form.

 

C. Terms of the Private Placement Shares.

 

(i) The Private Placement Shares shall be subject to a letter agreement, dated
as of the date hereof, by and among the Purchaser, the Company and certain of
the Company’s directors and officers (a “Letter Agreement”).

 

 

 



 

(ii) At the time of the Initial Closing Date, the Company and the Purchaser
shall enter into a registration rights agreement (the “Registration Rights
Agreement”) pursuant to which the Company will grant certain registration rights
to the Purchaser relating to the Private Placement Shares.

 

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Shares, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive the Closing Date)
that:

 

A. Incorporation and Corporate Power. The Company is an exempted company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Letter
Agreement.

 

B. Authorization; No Breach.

 

(i) The execution, delivery and performance of this Agreement and the Private
Placement Shares have been duly authorized by the Company as of the Closing
Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms.

 

(ii) The execution and delivery by the Company of this Agreement and the Private
Placement Shares, the issuance and sale of the Private Placement Shares and the
fulfillment of, and compliance with, the respective terms hereof and thereof by
the Company, do not and will not as of the Closing Date (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Company’s equity or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the Amended and
Restated Memorandum and Articles of Association of the Company in effect on the
date hereof or as may be amended prior to completion of the contemplated Public
Offering, or any material law, statute, rule or regulation to which the Company
is subject, or any agreement, order, judgment or decree to which the Company is
subject, except for any filings required after the date hereof under federal or
state securities laws.

 

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof, the Private Placement Shares will be duly and validly
issued, fully paid and nonassessable. Upon issuance in accordance with, and
payment pursuant to, the terms hereof, and upon registration in the Company’s
register of members, the Purchaser will have good title to the Private Placement
Shares, free and clear of all liens, claims and encumbrances of any kind, other
than (i) transfer restrictions hereunder and under the other agreements
contemplated hereby, (ii) transfer restrictions under federal and state
securities laws, and (iii) liens, claims or encumbrances imposed due to the
actions of the Purchaser.

 

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

  

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Shares to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive each
Closing Date) that:

 

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B. Authorization; No Breach.

 

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 



2

 

 

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

 

C. Investment Representations.

 

(i) The Purchaser is acquiring the Private Placement Shares (the “Securities”),
for the Purchaser’s own account, for investment purposes only and not with a
view towards, or for resale in connection with, any public sale or distribution
thereof.

 

(ii) The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D, and the Purchaser has not experienced a
disqualifying event as enumerated pursuant to Rule 506(d) of Regulation D under
the Securities Act of 1933, as amended (the “Securities Act”).

 

(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv) The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D under the Securities Act.

 

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless
(1) subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. While the
Purchaser understands that Rule 144 is not available for the resale of
securities initially issued by shell companies (other than business combination
related shell companies) or issuers that have been at any time previously a
shell company, the Purchaser understands that Rule 144 includes an exception to
this prohibition if the following conditions are met: (i) the issuer of the
securities that was formerly a shell company has ceased to be a shell company;
(ii) the issuer of the securities is subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); (iii) the issuer of the securities has filed all Exchange Act
reports and material required to be filed, as applicable, during the preceding
12 months (or such shorter period that the issuer was required to file such
reports and materials), other than Form 8-K reports; and (iv) at least one year
has elapsed from the time that the issuer filed current Form 10 type information
with the U.S. Securities and Exchange Commission (the “SEC”) reflecting its
status as an entity that is not a shell company.

 



3

 

 

(viii) The Purchaser has such knowledge and experience in financial and business
matters, knows of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. The Purchaser has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. The Purchaser can afford a
complete loss of its investment in the Securities.

 

Section 4. Conditions of the Purchaser’s Obligations. The obligation of the
Purchaser to purchase and pay for the Private Placement Shares is subject to the
fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 hereof shall be true and correct at and as of
such Closing Date as though then made.

 

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Letter Agreement.

 

D. Letter Agreement and Registration Rights Agreement. The Company shall have
entered into the Letter Agreement and the Registration Rights Agreement, each on
terms satisfactory to the Purchaser.

 

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:

 

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 hereof shall be true and correct at and as of
such Closing Date as though then made.

 

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

C. Corporate Consents. The Company shall have obtained the consent of its Board
of Directors authorizing the execution, delivery and performance of this
Agreement and the Letter Agreement and the issuance and sale of the Private
Placement Shares hereunder.

 

D. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Letter Agreement.

 

E. Letter Agreement. The Company shall have entered into the Letter Agreement on
terms satisfactory to the Company.

 

Section 6. Termination. This Agreement may be terminated at any time after
December 31, 2020 upon the election by either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

 

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

 



4

 

 

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the registration statement on
Form S-1 the Company has filed with the SEC under the Securities Act.

 

Section 9. Miscellaneous.

 

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof
(including, without limitation one or more of its members).

 

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

 

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

 

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

[Signature Page Follows]

 

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       HELIX ACQUISITION CORP., a Cayman Islands exempted company    
  By: /s/ Bihua Chen     Name: Bihua Chen     Title: Chief Executive Officer    
    PURCHASER:

 

  HELIX HOLDINGS LLC, a Cayman Islands limited liability company         By: /s/
Bihua Chen     Name: Bihua Chen     Title: Managing Member

 

[Signature Page to Private Placement Ordinary Class A Shares Purchase Agreement]

 

6



 

 